2020 IL 125535



                                        IN THE
                               SUPREME COURT
                                            OF
                         THE STATE OF ILLINOIS




                                   (Docket No. 125535)

       CHERYL BARRALL et al., Appellees, v. THE BOARD OF TRUSTEES OF
             JOHN A. LOGAN COMMUNITY COLLEGE, Appellant.


                             Opinion filed December 17, 2020.



        JUSTICE THEIS delivered the judgment of the court, with opinion.

        Justices Garman, Neville, Michael J. Burke, and Carter concurred in the
     judgment and opinion.

        Chief Justice Anne M. Burke dissented, with opinion.

        Justice Overstreet took no part in the decision.



                                         OPINION

¶1      At issue in this appeal is whether section 3B-5 of the Public Community College
     Act (Act) (110 ILCS 805/3B-5 (West 2016)) permits the board of trustees for a
     community college to lay off tenured faculty members and then, within the statutory
     recall period, hire adjunct instructors to teach courses that the laid-off faculty
     members are competent to teach. We conclude that it does not; therefore, we affirm
     the appellate court’s judgment.


¶2                                         BACKGROUND

¶3       In early March 2016, the Board of Trustees of John A. Logan Community
     College (Board and College, respectively) voted to reduce the number of full-time
     faculty members that the College would employ during the 2016-17 school year.
     Accordingly, 27 tenured faculty members, 1 including the 7 plaintiffs, received
     layoff notices as set forth in the Act. See id. In late May 2016, the Board and a labor
     organization that represented plaintiffs entered into a settlement agreement
     regarding various matters related to the reduction in the workforce.

¶4       In September 2017, plaintiffs petitioned the Williamson County circuit court
     for a writ of mandamus, arguing that the Board violated section 3B-5 of the Act,
     which establishes procedures following a reduction in the number of faculty
     members. The last sentence in that section provides:

         “For the period of 24 months from the beginning of the school year for which
         the faculty member was dismissed, any faculty member shall have the preferred
         right to reappointment to a position entailing services he is competent to render
         prior to the appointment of any new faculty member; provided that no non-
         tenure faculty member or other employee with less seniority shall be employed
         to render a service which a tenured faculty member is competent to render.” Id.

¶5       Plaintiffs’ claim centered on the second clause of the sentence. They alleged
     that, during the 2016-17 school year, the Board employed adjunct instructors to
     teach courses that plaintiffs had previously taught. Plaintiffs further alleged that
     enough work existed to employ them full-time for that school year, had the Board

         1
           Under the Act, any faculty member who has been employed in any district for three
     consecutive school years shall receive tenure “unless dismissed as hereinafter provided.” 110 ILCS
     805/3B-2 (West 2016). A tenured faculty member “shall have a vested contract right in continued
     employment as a faculty member” subject to termination only for “[j]ust cause” or upon a reduction
     in the number of faculty members employed or a discontinuance of a teaching service or program.
Id.




                                                   -2-
     not hired adjunct instructors to teach their courses. By September 2017, six of the
     plaintiffs had been recalled to full-time teaching positions. Thus, plaintiffs’ petition
     sought back pay, benefits, and an order recalling the remaining plaintiff to a full-
     time faculty member position. Plaintiffs also asked the court to permanently enjoin
     the Board from laying off tenured faculty members and, during the two-year recall
     period, employing adjunct instructors or other “non-teaching staff” to render
     services that laid-off faculty members are competent to render.

¶6        In November 2017, the Board moved to dismiss the petition under section 2-
     619 of the Code of Civil Procedure (735 ILCS 5/2-619 (West 2016)). First, the
     Board argued that plaintiffs’ claim was barred by the settlement agreement
     executed in May 2016. Second, based on Biggiam v. Board of Trustees of
     Community College District No. 516, 154 Ill. App. 3d 627 (1987), the Board
     claimed that it was entitled to lay off plaintiffs and employ part-time adjunct faculty
     to teach their courses. Plaintiffs opposed the Board’s dismissal motion, arguing that
     the settlement agreement did not preclude their claim and that Biggiam was
     distinguishable.

¶7       The trial court granted the Board’s motion to dismiss. The court determined that
     the settlement agreement did not bar plaintiffs’ claim; however, it found itself
     “bound to follow Biggiam.” Plaintiffs appealed.

¶8       The appellate court noted that, under section 3B-5, “ ‘no non-tenure faculty
     member or other employee with less seniority shall be employed to render a service
     which a tenured faculty member is competent to render.’ ” 2019 IL App (5th)
180284, ¶ 11 (quoting 110 ILCS 805/3B-5 (West 2016)). The court explained that
     the rights conferred by section 3B-5 are commonly referred to as “bumping rights.”
Id. ¶ 1.

¶9      As a general matter, when there is a reduction in force in a workplace that
     operates under a seniority system, workers with greater seniority whose jobs are
     abolished have the right to displace (or bump) workers with less seniority from a
     position for which both are qualified. See Hancon v. Board of Education of
     Barrington Community Unit School District No. 220, 130 Ill. App. 3d 224, 228
     (1985). This process is known as “bumping.” See Peters v. Board of Education of
     Rantoul Township High School District No. 193, 97 Ill. 2d 166, 171 (1983).




                                              -3-
¶ 10       In this case, the appellate court found that the relevant questions were whether
       adjunct instructors were “ ‘other employee[s] with less seniority’ ” within the
       meaning of the Act and whether plaintiffs had the right to displace, or bump,
       adjunct instructors from individual courses, rather than from teaching positions.
       2019 IL App (5th) 180284, ¶ 11. The court noted that, under the Act, “faculty
       member” means “ ‘a full time employee’ ” of the district “ ‘regularly engaged in
       teaching or academic support services, but excluding supervisors, administrators
       and clerical employees.’ ” Id. ¶ 12 (quoting 110 ILCS 805/3B-1 (West 2016)). The
       words “employee” and “seniority” were not statutorily defined. Therefore, the
       appellate court afforded them their plain and ordinary meanings.

¶ 11       The appellate court noted that the word “employee” means one who is
       “ ‘employed by another.’ ” Id. (quoting Webster’s Ninth New Collegiate
       Dictionary 408 (1983)). Adjunct instructors are employed by the Board to teach
       courses. Accordingly, the court found that they fell within this definition. Id. The
       court noted that the plain and ordinary meaning of the term “seniority” is “ ‘a
       privileged status attained by length of continuous service.’ ” Id. (quoting Webster’s
       Ninth New Collegiate Dictionary 1071 (1983)). Adjunct, or part-time, instructors
       are hired on a term basis, and they do not accrue seniority. Id. The court observed
       that plaintiffs, tenured faculty members with a vested contract right in continued
       employment, had more seniority than employees who had no seniority. Id.
       Accordingly, the appellate court ruled that adjunct instructors were other
       “ ‘employee[s] with less seniority’ ” within the meaning of the provision. Id.

¶ 12       The appellate court rejected the Board’s argument that, because the first clause
       of the last sentence in section 3B-5 applied to faculty members, the second clause,
       which is at issue here, must also apply to faculty members. Id. ¶¶ 13-14. The court
       reasoned that “the legislature deliberately chose to use broader language throughout
       the second clause,” which “demonstrates that it intended that clause to have broader
       application than the first clause.” Id. ¶ 14. Further, the appellate court determined
       that the legislature’s intent in enacting the section, as shown by the legislative
       history, was to protect teachers “from the arbitrary and sometimes capricious
       actions of some *** community colleges.” Id. ¶ 15 (quoting 81st Ill. Gen. Assem.,
       House Proceedings, June 18, 1979, at 99 (statements of Representative Getty)).




                                               -4-
¶ 13       The court observed that “[t]he result urged by the defendant in this case would
       give tenured faculty members priority over less senior tenured faculty members and
       faculty members who do not yet have tenure, while allowing colleges to replace
       them with employees with the least seniority—adjunct instructors.” Id. ¶ 35. It
       found that such a result would be absurd. Id. The appellate court recognized that
       the court in Biggiam had reached a different conclusion; however, it determined
       that the case was both factually distinguishable and wrongly decided. Id. ¶¶ 16, 25,
       29.

¶ 14       The dissenting justice found it “clear from the plain language of the statute”
       that the provision “was meant to apply to those faculty members who are able to
       accrue any seniority and does not apply to the adjunct instructors.” Id. ¶ 43 (Welch,
       J., dissenting). The dissent also disagreed with the majority’s conclusion that
       construing the statute in the way that the defendant proposed would evade the
       purposes of tenure. Id. ¶ 44.

¶ 15      We granted the Board’s petition for leave to appeal. Ill. S. Ct. R. 315(a) (eff.
       Oct. 1, 2019).


¶ 16                                       ANALYSIS

¶ 17        The question before us is whether section 3B-5 of the Act prohibits the Board
       from laying off tenured faculty members and then hiring adjunct instructors to teach
       courses that the tenured faculty formerly taught. Statutory construction presents a
       question of law that this court reviews de novo. Van Dyke v. White, 2019 IL 121452,
       ¶ 45. When presented with an issue of statutory construction, our primary objective
       is to ascertain and give effect to the legislature’s intent. Oswald v. Hamer, 2018 IL
122203, ¶ 10. “All other rules of statutory construction are subordinate to this
       cardinal principle.” Id. The most reliable indicator of legislative intent is the
       language of the statute itself, which we give its plain and ordinary meaning.
       Van Dyke, 2019 IL 121452, ¶ 46. If the meaning of an enactment is unclear from
       the statutory language, this court may also consider the purpose behind the law and
       the evils that the law was designed to remedy. Palm v. Holocker, 2018 IL 123152,
       ¶ 21. As we observed under an analogous statute, the legislature’s purpose “in
       creating teacher tenure was to assure continuous service on the part of teachers of
       ability and experience by providing those teachers with some degree of job



                                               -5-
       security.” Birk v. Board of Education of Flora Community Unit School District No.
       35, 104 Ill. 2d 252, 257 (1984).

¶ 18       We analyze the statutory terms in turn. Under section 3B-5, “no non-tenure
       faculty member or other employee with less seniority shall be employed to render
       a service which a tenured faculty member is competent to render.” 110 ILCS
       805/3B-5 (West 2016). A “non-tenure faculty member” is a full-time teacher who
       has worked for a district for fewer than three consecutive school years. See id.
       §§ 3B-1, 3B-2. Adjunct or part-time instructors do not fit within that category;
       therefore, we assess whether adjunct instructors are “other employee[s] with less
       seniority.” None of these words were defined. “When the statute contains undefined
       terms, it is entirely appropriate to employ a dictionary to ascertain the plain and
       ordinary meaning of those terms.” People v. McChriston, 2014 IL 115310, ¶ 15;
       see People ex rel. Madigan v. Wildermuth, 2017 IL 120763, ¶ 17.

¶ 19       The word employee is defined as “one employed by another *** usu. for
       wages.” Webster’s Third New International Dictionary 743 (1993); accord Johnson
       v. Figgie International, Inc., 151 Ill. App. 3d 496, 508-09 (1986) (“An ‘employee,’
       as defined in Black’s Law Dictionary is: ‘One who works for an employer; a person
       working for salary or wages ***.’ ” (quoting Black’s Law Dictionary 617 (4th ed.
       1968)). The word seniority is defined as “a status attained by length of continuous
       service (as in a company, institution, or organization ***).” Webster’s Third New
       International Dictionary 2066 (1993);- see Sinnock v. Board of Fire & Police
       Commissioners, 131 Ill. App. 3d 854, 856-57 (1985).

¶ 20       In this case, the Board employs adjunct instructors for wages on a semester-by-
       semester basis, and they do not accrue seniority. By contrast, plaintiffs are tenured
       faculty members—in other words, full-time teachers who have been employed by
       a district for three or more consecutive school years—and they accrue seniority.
       See 110 ILCS 805/3B-1, 3B-2 (West 2016). As the appellate court correctly
       observed, employees with seniority “clearly have more seniority than employees
       with no seniority.” (Emphasis in original.) 2019 IL App (5th) 180284, ¶ 12. Based
       on the plain meanings of the above words, we conclude that adjunct instructors are
       other employees with less seniority than plaintiffs.

¶ 21      We next address meaning of the phrase “shall be employed to render a service.”
       Again, under section 3B-5, no other employee with less seniority “shall be



                                               -6-
       employed to render a service which a tenured faculty member is competent to
       render.” 110 ILCS 805/3B-5 (West 2016). Among the definitions of the word
       “employ” is “to provide with a job that pays wages or a salary.” Webster’s Third
       New International Dictionary 743 (1993). The word “render” is, in part, defined as
       “to give in reward or retribution.” Id. at 1922. Among the definitions for the word
       “service” is “the performance of work commanded or paid for by another.” Id. at
       2075.

¶ 22       Here, the Board provided adjunct instructors with wages in return for their
       providing students with instruction on various subject matters. Putting the
       definitions together, we conclude that the phrase “shall be employed to render a
       service” in this statute includes being hired to teach a course. See generally Piatak
       v. Black Hawk College District No. 503, 269 Ill. App. 3d 1032, 1035 (1995)
       (concluding that the phrase “ ‘shall be employed’ ” in section 3B-5 means “ ‘shall
       be hired’ ” and finding that conclusion to be “the only plausible reading of this
       sentence in view of the manner in which it is constructed”).

¶ 23       The Board insists that section 3B-5 allows it to employ adjunct instructors to
       teach courses that laid-off faculty members are competent to teach. It argues that
       the two clauses of the sentence in section 3B-5 must be construed together and
       “must be given the same contextual meaning.” The last sentence of section 3B-5
       reads:

          “For the period of 24 months from the beginning of the school year for which
          the faculty member was dismissed, any faculty member shall have the preferred
          right to reappointment to a position entailing services he is competent to render
          prior to the appointment of any new faculty member; provided that no non-
          tenure faculty member or other employee with less seniority shall be employed
          to render a service which a tenured faculty member is competent to render.”
          110 ILCS 805/3B-5 (West 2016).

¶ 24       The first clause gives a faculty member the right to be reappointed to a “position
       entailing services” before any new faculty member is appointed. “The term
       ‘position’ refers to the totality of a job and not to part of it.” Hayes v. Board of
       Education of Auburn Community Unit School District, 103 Ill. App. 3d 498, 501
       (1981). Here, that would mean a full-time teaching position. From this, the Board
       argues that, because the first clause gives a faculty member the right to



                                               -7-
       reappointment to a full-time teaching position, the second clause must also apply
       to the right to be employed to a full-time position.

¶ 25       Yet that is not how the statute was written. The first clause solely pertains to
       faculty members. It gives a current faculty member the right to be reappointed to a
       position entailing services she is competent to render before a new faculty member
       can be appointed. See 110 ILCS 805/3B-5 (West 2016). The second clause, as the
       appellate court correctly noted, is more broadly written. 2019 IL App (5th) 180284,
       ¶ 14. The second clause prevents a board from employing a “non-tenure faculty
       member or other employee with less seniority” from rendering a service that a
       tenured faculty member is competent to render. 110 ILCS 805/3B-5 (West 2016).
       By its express terms, the second clause does not apply only to a faculty member
       and it does not apply to a position entailing services. See People v. Clark, 2019 IL
122891, ¶ 23 (“When the legislature includes particular language in one section of
       a statute but omits it in another section of the same statute, courts presume that the
       legislature acted intentionally and purposely in the inclusion or exclusion [citations]
       and that the legislature intended different meanings and results [citations].”
       (Internal quotation marks omitted.)).

¶ 26       The Board relatedly contends that the relationship between the two clauses in
       section 3B-5 is that of a main and a dependent clause, such that the “second clause
       merely adds an additional proviso—that a faculty member or other employee with
       less seniority cannot be reassigned to the dismissed faculty member’s position.”
       We disagree. Rather, we conclude that these are “two independent clauses separated
       by a semicolon.” See id. The first clause gives an existing faculty member rights as
       against a new faculty member, and the second clause gives a tenured faculty
       member rights as against a nontenured faculty member and an “other employee
       with less seniority.”

¶ 27      As it did in the trial and appellate courts, the Board again relies heavily on
       Biggiam to support its proffered interpretation of the statute. 2 There, the appellate

           2
             The Board notes that, although the General Assembly amended section 3B-5 a few years after
       the appellate court filed its decision in Biggiam, it did not change the part of section 3B-5 addressed
       in Biggiam. Thus, the Board contends that the appellate court in this case should have applied the
       “judicial construction doctrine” to Biggiam. In general, when the legislature chooses not to amend
       a statute after a judicial construction, we presume that it has acquiesced in the court’s statement of
       the legislative intent. Blount v. Stroud, 232 Ill. 2d 302, 324 (2009). Yet we have also observed that




                                                       -8-
       court determined that the term “other employee with less seniority” in the second
       clause of section 3B-5 must be understood to mean “ ‘other tenured employee with
       less seniority.’ ” (Emphasis in original.) Biggiam, 154 Ill. App. 3d at 643. Based on
       that understanding, Biggiam ruled that the phrase “other employee with less
       seniority” did not include part-time instructors. Id.

¶ 28       Our analysis above, however, demonstrates that adjunct instructors—who work
       for a community college and do not accrue seniority—have less seniority than
       tenured faculty members. The plain language reveals that adjunct instructors
       constitute other employees with less seniority within the meaning of this provision.
       We see no basis for reading the word “tenured” into the clause when the legislature
       did not include it. See Illinois State Treasurer v. Illinois Workers’ Compensation
       Comm’n, 2015 IL 117418, ¶ 21 (“Courts are not at liberty to depart from the plain
       language and meaning of a statute by reading into it exceptions, limitations or
       conditions that the legislature did not express.”).

¶ 29       The appellate court in Biggiam also considered whether the rights granted under
       section 3B-5 “extend to ‘any course that the protected faculty member is competent
       to teach ***,’ or are they limited to a ‘position’ entailing services the protected
       faculty member is ‘competent to render.’ ” Biggiam, 154 Ill. App. 3d at 643.
       Relying, in part, on terms from the parties’ collective bargaining agreement, the
       court determined that section 3B-5 authorized tenured faculty to displace less-
       senior employees from positions but not from individual courses. Id. at 647.
       However, as we noted above, the second clause in section 3B-5 does not mention
       “a position.” It states that an employee with less seniority shall not be hired “to
       render a service which a tenured faculty member is competent to render.”
       (Emphasis added.) 110 ILCS 805/3B-5 (West 2016). Again, we see no basis for
       importing the word “position” into the second clause where the legislature did not
       use it. See Illinois State Treasurer, 2015 IL 117418, ¶ 28 (“[N]o rule of construction
       authorizes us to *** rewrite a statute to add provisions or limitations the legislature
       did not include [citation].”). For the above reasons, we conclude that Biggiam was
       wrongly decided and therefore overrule it.


       this presumption “is merely a jurisprudential principle; it is not a rule of law.” Id. And “where the
       meaning of the statute is unambiguous, we will give little weight to the fact that the legislature did
       not amend the statute after appellate opinions interpreting the same.” Id. at 325.




                                                       -9-
¶ 30       Returning to this case, the Board did not challenge plaintiffs’ competence to
       render the services in question. Plaintiffs were discharged because the Board
       decided to reduce the number of faculty members that the College employed, not
       because the Board disputed their competence to teach the courses. Thus, we
       conclude that the Board employed adjunct instructors—other employees with less
       seniority than plaintiffs—to render a service, namely, to teach a course or courses,
       that plaintiffs were competent to render, in violation of section 3B-5 of the Act. Our
       ruling today is both compelled by the language of the statute and consistent with
       the legislature’s goal in creating tenure, which, as we noted above, was to ensure a
       degree of job security for teachers with experience and ability. See supra ¶ 17. We
       trust that this goal will inform community college board employment decisions as
       well.

¶ 31       The appellate court correctly reversed the trial court’s dismissal of plaintiffs’
       petition, and the action must be remanded for further proceedings. Accordingly, we
       affirm the judgment of the appellate court and remand the case for further
       proceedings.


¶ 32                                     CONCLUSION

¶ 33       For these reasons, we hold that adjunct instructors are “other employees with
       less seniority” within the meaning of this clause in section 3B-5 of the Act. We
       further hold that the rights conferred by the last sentence of section 3B-5 apply to
       individual courses, rather than to positions as faculty members. Therefore, the
       Board violated this provision by employing adjunct instructors to teach courses that
       tenured faculty members were competent to teach.


¶ 34      Appellate court judgment affirmed.

¶ 35      Circuit court judgment reversed.

¶ 36      Cause remanded.




                                               - 10 -
¶ 37      CHIEF JUSTICE ANNE M. BURKE, dissenting:

¶ 38       Plaintiffs are tenured faculty members who were laid off from their full-time
       teaching positions by defendant, John A. Logan Community College. Following
       the layoffs, plaintiffs filed a petition for writ of mandamus in which they alleged
       that defendant had hired part-time, adjunct instructors to teach “many of the
       courses” they had previously taught. In doing so, according to plaintiffs, defendant
       violated section 3B-5 of the Public Community College Act (110 ILCS 805/3B-5
       (West 2016)). Section 3B-5 provides, in full:

              “§ 3B-5. Reduction in Number of Faculty Members. If a dismissal of a
          faculty member for the ensuing school year results from the decision by the
          Board to decrease the number of faculty members employed by the Board or to
          discontinue some particular type of teaching service or program, notice shall be
          given the affected faculty member not later than 60 days before the end of the
          preceding school year, together with a statement of honorable dismissal and the
          reason therefor; provided that the employment of no tenured faculty member
          may be terminated under the provisions of this Section while any probationary
          faculty member, or any other employee with less seniority, is retained to render
          a service which the tenured employee is competent to render. In the event a
          tenured faculty member is not given notice within the time herein provided, he
          shall be deemed reemployed for the ensuing school year. Each board, unless
          otherwise provided in a collective bargaining agreement, shall each year
          establish a list, categorized by positions, showing the seniority of each faculty
          member for each position entailing services such faculty member is competent
          to render. Copies of the list shall be distributed to the exclusive employee
          representative on or before February 1 of each year. For the period of 24 months
          from the beginning of the school year for which the faculty member was
          dismissed, any faculty member shall have the preferred right to reappointment
          to a position entailing services he is competent to render prior to the
          appointment of any new faculty member; provided that no non-tenure faculty
          member or other employee with less seniority shall be employed to render a
          service which a tenured faculty member is competent to render.” Id.

¶ 39      Plaintiffs’ petition relied primarily on the final clause of section 3B-5.
       According to plaintiffs, defendant violated this clause because, within 24 months




                                              - 11 -
       of the layoffs, defendant hired part-time, adjunct instructors who were “other
       employee[s] with less seniority,” who rendered “service[s]” the tenured faculty
       members were competent to render.

¶ 40       Defendant filed a motion to dismiss pursuant to section 2-619 of the Code of
       Civil Procedure (735 ILCS 5/2-619 (West 2016)) and, in support, pointed to
       Biggiam v. Board of Trustees of Community College District No. 516, 154 Ill. App.
3d 627, 643 (1987). Biggiam held that part-time, adjunct instructors are not “ ‘other
       employee[s] with less seniority’ ” within the meaning of section 3B-5 (id.) and,
       further, that the 24-month preferred right to reappointment created by section 3B-5
       applies only to teaching positions and not to individual courses (id. at 647).
       Accordingly, under Biggiam, adjunct instructors may be hired to teach a former
       course or courses of tenured faculty on an ad hoc basis during the 24-month recall
       period. Relying on Biggiam, the circuit court granted defendant’s motion to
       dismiss. On appeal, with one justice dissenting, the appellate court reversed. 2019
IL App (5th) 180284.

¶ 41       The majority affirms the judgment of the appellate court. Noting that section
       3B-5 does not define the terms “employee” or “seniority,” the majority turns to
       dictionary definitions. The majority concludes that part-time, adjunct instructors
       fall within the dictionary definition of “employee.” Supra ¶ 21. Further, a
       dictionary definition of “seniority” is “ ‘a status attained by length of continuous
       service,’ ” and because adjunct instructors are hired on a semester-by-semester
       basis, they cannot attain seniority. Supra ¶¶ 20-21 (quoting Webster’s Third New
       International Dictionary 2066 (1993)). Therefore, according to the majority,
       because adjunct instructors can never attain seniority they must, by definition, have
       less seniority than tenured faculty members. Supra ¶ 21. Thus, the majority holds
       that adjunct instructors fall within the plain meaning of the final clause of section
       3B-5. Supra ¶ 21. In a similar way, the majority puts dictionary “definitions
       together” and holds that the phrase “ ‘shall be employed to render a service’ ”
       includes being hired to teach an individual course. Supra ¶¶ 22-23. Accordingly,
       the majority overrules Biggiam. Supra ¶ 30.

¶ 42       In reaching these conclusions, the majority rejects defendant’s contention that
       the final clause of section 3B-5 must be read in the context of the statute as a whole.
       Rather, the majority isolates the clause from the remainder of the statute, refers to




                                               - 12 -
       a dictionary, and declares the meaning of the language in the clause “plain.” This
       is a stark deviation from proper statutory analysis.

¶ 43       The plain meaning rule requires that statutory terms always be considered in
       context. As the United States Supreme Court has observed, it is a “fundamental
       principle of statutory construction (and, indeed, of language itself) that the meaning
       of a word cannot be determined in isolation but must be drawn from the context in
       which it is used. [Citations.]” Deal v. United States, 508 U.S. 129, 132 (1993).
       Further, determining whether a statutory “term is unambiguous *** does not turn
       solely on dictionary definitions of its component words.” Yates v. United States,
       574 U.S. ___, ___, 135 S. Ct. 1074, 1081 (2015). Instead, “[t]he plainness or
       ambiguity of statutory language is determined [not only] by reference to the
       language itself[ ] [but also by] the specific context in which that language is used[ ]
       and the broader context of the statute as a whole.” Robinson v. Shell Oil Co., 519
U.S. 337, 341 (1997).

¶ 44       When the phrase “other employee with less seniority” is read in the context of
       section 3B-5 as a whole, as it must be, it is clear that it cannot be referring to part-
       time, adjunct instructors. This is because the use of the term “less seniority”
       necessarily implies that the “employee” is in a job where seniority can, in fact,
       accrue. Otherwise, the legislature would simply have used the term “other
       employee.” Therefore, the phrase “other employee with less seniority” must refer
       to an employee who holds a “position,” because it is only in a full-time position
       that a faculty member can acquire seniority. And, in fact, the preceding clause of
       the same sentence uses the term “position” to refer to a faculty member who has an
       appointment.

¶ 45      This understanding of the context and meaning of the final sentence of section
       3B-5 was fully explained by our appellate court in Piatak v. Black Hawk College
       District No. 503, 269 Ill. App. 3d 1032, 1035-36 (1995). There, the court stated:

              “The first clause of the sentence is a main clause, which means that it can
          stand alone as a complete sentence. The second clause, which follows the
          semicolon, is a dependent clause. The relation between a main clause and a
          dependent clause is determined from the particular subordinate conjunction
          which joins them. (See Edward A. Dornan & Charles W. Dawe, The Brief
          English Handbook 22-23 (4th ed. 1994).) In this case the subordinate



                                                - 13 -
          conjunction is ‘provided that,’ which indicates that the dependent clause is
          placing a condition upon the operation of the main clause. See Margaret
          Shertzer, The Elements of Grammar 46 (1986).

              The main clause in the sentence in question provides that any dismissed
          faculty member, regardless of tenure, has a preferred right to reappointment
          before any new faculty members are appointed. This preferred right
          unquestionably relates to open positions because a community college would
          not have occasion to appoint a new faculty member unless a position has
          become available. Therefore, it is clear that the main clause confers upon
          dismissed faculty members the right to reappointment to open positions which
          become available following their dismissal.

              The dependent clause places a condition upon this right. The condition is
          that tenured faculty members are to be preferred over nontenured faculty
          members and other employees with less seniority. Since the main clause applies
          only to open positions becoming available following a faculty member’s
          dismissal, the condition stated in the dependent clause relates only to open
          positions as well. Accordingly, section 3B-5 must be construed to mean that a
          dismissed faculty member has a right to reappointment to an open position prior
          to the appointment of a new faculty member, and that a tenured faculty member
          will be appointed to that position before a nontenured faculty member or
          employee with less seniority is appointed.” (Emphasis added.) Id.

¶ 46       In short, when properly considered in its statutory context, the “other employee”
       referred to in the final clause of section 3B-5 must mean one who holds a “position.”
       Part-time, adjunct instructors do not hold “positions.” Thus, the most natural
       reading of the final clause is that it is not referring to adjunct instructors. Rather,
       the statute is saying that, for filling full-time positions at the school, tenured
       teachers are given priority over nontenured teachers, and as between tenured
       teachers, priority is given to those with the longer length of continuing service. This
       was the principal holding of the Biggiam court. Biggiam, 154 Ill. App. 3d at 643.

¶ 47       The majority commits the same error of disregarding statutory context when
       considering the meaning of the word “service.” Again, the first clause of the final
       sentence of section 3B-5 gives a dismissed faculty member a preferred right to
       reappointment to a position prior to the appointment of any new faculty member.



                                               - 14 -
       The second clause merely adds a proviso—that a faculty member or other employee
       with less seniority cannot be reassigned to the dismissed faculty member’s position.
       The first clause applies to a “position entailing services.” The word “service” in the
       second clause must be construed together with the first and must be given the same
       contextual meaning, that is, a “position” entailing services. See, e.g., In re Shelby
       R., 2013 IL 114994, ¶ 39 (“ ‘[w]here a word is used in different sections of the same
       statute, the presumption is that the word is used with the same meaning throughout
       the statute, unless a contrary legislative intent is clearly expressed’ ” (quoting
       People v. Maggette, 195 Ill. 2d 336, 349 (2001))). Instead of doing this, however,
       the majority improperly takes the language in the second clause out of context and
       gives it a meaning that is at odds with the statute as a whole. Indeed, it is only by
       divorcing the final clause from its statutory context that the majority can reach the
       result it does.

¶ 48       Finally, in rejecting Biggiam—a precedent that has been in existence for three
       decades and been undisturbed by the legislature—the majority gives no
       consideration to the consequences of its decision. Consider the following: A
       community college facing a budget crisis must lay off a full-time, tenured faculty
       member and eliminate four of the five classes she teaches. The college would like
       to hire a part-time, adjunct instructor to teach the one remaining course, because
       that is all the school can afford. Under the majority’s reading of the statute, the
       school cannot do this. Instead, before an adjunct could be hired, the course must be
       offered to the faculty member who was laid off. The faculty member must be
       offered a “position,” which means a full-time teaching schedule and benefits. In
       other words, the majority’s reading of the statute defeats the purpose of the layoff,
       making it effectively impossible for the college to manage its budget. I disagree
       with this result and, therefore, respectfully dissent.


¶ 49       JUSTICE OVERSTREET took no part in the consideration or decision of this
       case.




                                               - 15 -